UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-33813 MEMSIC, Inc. (Exact name of registrant as specified in its charter) Delaware 04-3457049 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Tech Drive, Suite 325 Andover, Massachusetts 01810 (Address of principal executive offices) (Zip Code) (978)738-0900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ☒
